                 Case 2:19-cv-01398-JCC Document 8 Filed 05/05/20 Page 1 of 7



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JERMAINE L. HICKLES,                                    CASE NO. C19-1398-JCC
10                               Petitioner,                 ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                               Respondent.
14

15          This matter comes before the Court on Petitioner Jermaine L. Hickles’s motion to vacate,
16   set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (Dkt. No. 1). Having thoroughly
17   considered the parties’ briefing and the relevant record, the Court finds an evidentiary hearing
18   unnecessary and hereby DENIES the motion and DISMISSES Petitioner’s habeas petition for the
19   reasons explained herein.
20   I.     BACKGROUND
21          On January 25, 2018, a grand jury returned a three-count indictment charging Petitioner
22   with felon in possession of firearms, in violation of 18 U.S.C. § 922(g)(1) (Count One);
23   possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1)
24   and (b)(1)(B) (Count Two); and possession of a firearm in furtherance of a drug trafficking
25   crime, in violation of 18 U.S.C. § 924(c) (Count Three). United States v. Hickles, Case No.
26   CR18-0015-JCC, Dkt. No. 11 at 1–3. (W.D. Wash. 2018.) Petitioner faced a 15-year mandatory


     ORDER
     C19-1398-JCC
     PAGE - 1
                 Case 2:19-cv-01398-JCC Document 8 Filed 05/05/20 Page 2 of 7




 1   minimum sentence, including 10 years for Count Two because there was evidence he possessed

 2   more than 500 grams of methamphetamine, and a five-year mandatory minimum for Count

 3   Three. See id., Dkt. No. 1 at 4–5; (Dkt. No. 7 at 5) (stating that during plea negotiations, the

 4   Government provided notice to Petitioner that it intended to supersede the indictment to allege a

 5   greater offense under 21 U.S.C. § 841(b)(1)(A) if Petitioner proceeded to trial).

 6          During the parties’ plea negotiations, the Government agreed to allow Petitioner to plead

 7   to Count Two as a lesser-included offense under § 841(b)(1)(C), which would carry no

 8   mandatory minimum prison term. (See Dkt. Nos. 7-1 at 11–12, 7-2 at 2.) On May 3, 2018,
 9   Petitioner pleaded guilty at a hearing held before the Honorable Brian A. Tsuchida, United States
10   Magistrate Judge. (Dkt. No. 7-1 at 2.) Petitioner affirmed that there were 17 firearms in his
11   bedroom and that he had possessed them in furtherance of drug trafficking. (Id. at 9; Dkt. No. 7-
12   2 at 8.) Petitioner also affirmed that he had signed the plea agreement after reviewing it with his
13   attorney, that he did not have any remaining questions, and that he understood the plea
14   agreement. (Dkt. No. 7-1 at 14.) As part of the plea agreement, Petitioner agreed to forego his
15   right to appeal and his right to collaterally attack his conviction, except as to issues involving
16   ineffective assistance of counsel. (Dkt. No. 7-2 at 13–14.)
17          Petitioner was sentenced on August 14, 2018. (Dkt. No. 7-3 at 1.) Petitioner faced a
18   mandatory minimum sentence of 60 months, and he recommended a sentence of 60 months and

19   one day. See Hickles, Case No. CR18-0015-JCC, Dkt. No. 33. The Government recommended

20   96 months. See id., Dkt. No. 31. The Court sentenced Petitioner to 84 months. (Dkt. No. 7-3 at

21   10.)

22          Petitioner now seeks to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255,

23   arguing that his counsel was ineffective and that his guilty plea was not knowing, intelligent, and

24   voluntary. (Dkt. No. 1.) The Court dismissed Petitioner’s fifth ground for relief and ordered the

25   Government to answer Petitioner’s remaining grounds. (Dkt. No. 6.)

26          //


     ORDER
     C19-1398-JCC
     PAGE - 2
                  Case 2:19-cv-01398-JCC Document 8 Filed 05/05/20 Page 3 of 7




 1   II.     DISCUSSION

 2           A.      Legal Standard

 3           A prisoner in federal custody who believes his sentence violates the Constitution or

 4   federal law may petition the sentencing court to vacate the conviction or set aside the sentence.

 5   28 U.S.C. § 2255(a). A “collateral attack on a criminal conviction must overcome the threshold

 6   hurdle that the challenged judgment carries with it a presumption of regularity, and that the

 7   burden of proof is on the party seeking relief.” Williams v. United States, 481 F.2d 339, 346 (2d

 8   Cir. 1973). In reviewing such a petition, a court may rely upon the original proceeding’s record
 9   and evidence filed by the parties. Shah v. United States, 878 F.2d 1156, 1160 (9th Cir. 1989). It
10   may also employ its own recollection, experience, and common sense. Id.; Gustave v. United
11   States, 627 F.2d 901, 903‒04 (9th Cir. 1980).
12           If the written record does not foreclose the petitioner’s claims, the Court must order an
13   evidentiary hearing, and make findings of fact and conclusions of law. 28 U.S.C. § 2255(b).
14   However, a § 2255 motion “can be dismissed without a hearing if . . . the petitioner’s allegations
15   cannot be accepted as true because they are contradicted by the record, inherently incredible, or
16   conclusions rather than statements of fact. To avoid dismissal, the movant must present some
17   credible, non-conclusory evidence” in support of his claims. Sanders v. United States, 341 F.3d
18   720, 722 (8th Cir. 2003); see United States v. Jackson, 209 F.3d 1103, 1106 (9th Cir. 2000) (no

19   relief is warranted when the prisoner’s claims are contrary to the record or incredible when

20   weighed against it.).

21           B.      Ineffective Assistance of Counsel

22           Petitioner asserts in his first, second, and third grounds for relief that his trial attorney

23   rendered ineffective assistance. “Mere criticism of a tactic or strategy is not in itself sufficient to

24   support a charge of inadequate representation.” Gustave, 627 F.2d at 904. To show ineffective

25   assistance of counsel, Petitioner must establish that (1) his counsel’s performance was

26   professionally unreasonable and that (2) any “deficienc[y] in counsel’s performance [was]


     ORDER
     C19-1398-JCC
     PAGE - 3
                Case 2:19-cv-01398-JCC Document 8 Filed 05/05/20 Page 4 of 7




 1   prejudicial to the defense.” Strickland v. Washington, 466 U.S. 668, 691–92 (1984). Petitioner

 2   fails to meet both prongs of the Strickland test.

 3          As his first ground for relief, Petitioner contends that his attorney was ineffective during

 4   the plea negotiation process. (Dkt. Nos. 1 at 5, 1-1 at 4.) Specifically, Petitioner makes a

 5   conclusory assertion that his counsel failed to properly advise him about the charges, the

 6   evidence against him, the consequences of pleading guilty, and other aspects of the plea

 7   agreement. (Dkt. No. 1 at 4–5.) But Petitioner fails to support his claim with specific allegations

 8   or evidence. (See id.) In addition, Petitioner’s plea agreement allowed him to plead to Count Two
 9   as lesser-included offense under 21 U.S.C. § 841(b)(1)(C), which carried no mandatory
10   minimum prison term, and thereby reduced the applicable mandatory minimum term from 15
11   years to 5 years. (Dkt. No. 7-2 at 2.) Had Petitioner rejected the plea deal that counsel negotiated,
12   he would have faced at trial the risk of conviction on charges that carried a mandatory minimum
13   of 15 years. (See id.) For these reasons, the Court finds that counsel’s plea negotiations with the
14   Government were not professionally unreasonable. See Strickland, 466 U.S. at 691–92.
15   Furthermore, Petitioner fails to show that he suffered any prejudice from his attorney’s
16   performance. Petitioner received a sentence of 84 months, well below the sentencing guidelines
17   range of 97 to 121 months plus 60 months consecutive for his offense score, and less than half of
18   the 15-year mandatory minimum he would have otherwise faced at trial. (See Dkt. No. 7-3 at 9.)

19   Petitioner has offered no reason to believe that he would have received a lighter sentence had he

20   gone to trial. For these reasons, Petitioner’s motion is DENIED as to this ground for relief.

21          As his second ground for relief, Petitioner argues that his attorney failed to properly

22   challenge Count Three, possession of a firearm in furtherance of a drug trafficking crime under

23   18 U.S.C. § 924(c)(1)(A). (Dkt. Nos. 1 at 6, 1-1 at 6–8.) Petitioner asserts that he obtained all of

24   his firearms in exchange for drugs, and that under Watson v. United States, 552 U.S. 74 (2007),

25   he could not be convicted of using a firearm in relation to a drug trafficking offense because he

26   traded drugs to obtain the firearms. (Id.) Petitioner fails to support his claim with specific


     ORDER
     C19-1398-JCC
     PAGE - 4
                 Case 2:19-cv-01398-JCC Document 8 Filed 05/05/20 Page 5 of 7




 1   allegations or evidence. But the record establishes that Petitioner possessed 17 firearms and kept

 2   them loaded, in his bedroom, near significant quantities of drugs and cash. (See Dkt. Nos. 7-1 at

 3   9, 7-2 at 8.) Thus, even if Petitioner could show that he had originally acquired the firearms in

 4   exchange for drugs, he possessed them in furtherance of a drug trafficking crime during the time

 5   period at issue. See United States v. Hector, 474 F.3d 1150, 1158 (9th Cir. 2007). And Petitioner

 6   does not acknowledge that his present assertion contradicts the record, in which he admitted in

 7   his plea hearing that he possessed the firearms in furtherance of drug trafficking. (See Dkt. Nos.

 8   7-1 at 9, 7-2 at 8.) Thus, Petitioner has not demonstrated that his attorney was ineffective for
 9   failing to challenge the § 924(c)(1)(A) charge against him. Therefore, Petitioner’s motion is
10   DENIED as to this ground for relief.
11          As his third ground for relief, Petitioner contends that his attorney failed to explain the
12   importance of waiving his appellate rights and that, had Petitioner understood his rights, he
13   would not have pleaded guilty and would have preserved his appellate rights. (Dkt. Nos. 1 at 7,
14   1-1 at 9.) Petitioner fails to support his claim with specific allegations or evidence and does not
15   argue that he was prejudiced by the waiver of his appellate rights. Therefore, Petitioner’s motion
16   is DENIED as to this ground for relief.
17          C.      Validity of Petitioner’s Guilty Plea
18          A plea is not entered into intelligently “if the defendant is without the information

19   necessary to assess intelligently the advantages and disadvantages of a trial as compared with

20   those attending a plea of guilty.” United States v. Hernandez, 203 F.3d 614, 619 (9th Cir. 2000).

21          Petitioner argues that his guilty plea is void because he did not enter it knowingly,

22   intelligently, and voluntarily. (Dkt. Nos. 1 at 7, 1-1 at 10–12.) Petitioner makes a conclusory

23   assertion that his attorney did not adequately advise him or allow him to actively participate in

24   pretrial matters. He contends that had he been adequately informed and involved, he would not

25   have pleaded guilty and would have instead proceeded to trial. (Id.) But Petitioner fails to

26   support his claim with specific allegations or evidence. And the record indicates that Petitioner


     ORDER
     C19-1398-JCC
     PAGE - 5
                 Case 2:19-cv-01398-JCC Document 8 Filed 05/05/20 Page 6 of 7




 1   affirmed that he understood: (1) what the Government would have to prove to convict him at

 2   trial; (2) the rights he was giving up, including his right to appeal a conviction; (3) the sentencing

 3   factors that applied to his case; (4) the Government’s recommendation; (5) the factual basis for

 4   the plea; and (6) the waiver of appeal and collateral attack. (Dkt. No. 7-2 at 4–13.) Further,

 5   contrary to Petitioner’s argument, his attorney accurately advised that Petitioner faced a

 6   mandatory minimum sentence of 15 years. (Compare Dkt. No. 1-1 at 8, with id. at 12.) Thus,

 7   Petitioner has not established that his plea is void or voidable. Therefore, Petitioner’s motion is

 8   DENIED as to this ground for relief.
 9          In sum, the record conclusively shows Petitioner is not entitled to relief on his habeas
10   claims. See 28 U.S.C. § 2255(b); Sanders, 341 F.3d at 722. Therefore, the Court DENIES his
11   request for an evidentiary hearing and DISMISSES his § 2255 habeas petition.
12          D.      Certificate of Appealability
13          A petitioner seeking post-conviction relief under § 2255 may appeal a district court's
14   dismissal of his federal habeas petition only after obtaining a certificate of appealability from a
15   district or circuit judge. A certificate of appealability may issue only where a petitioner has made
16   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(1)(B). A
17   petitioner satisfies this standard “by demonstrating that jurists of reason could disagree with the
18   district court’s resolution of his constitutional claims or that jurists could conclude the issues

19   presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

20   U.S. 322, 327 (2003). Under this standard, this Court concludes that Petitioner is not entitled to a

21   certificate of appealability with respect to any of the claims asserted in his petition. Therefore, a

22   certificate of appealability is hereby DENIED.

23   III.   CONCLUSION

24          For the foregoing reasons, Petitioner’s motion to vacate, set aside, or correct his sentence

25   (Dkt. No. 1) is DENIED and this action is DISMISSED. Issuance of a certificate of appealability

26   is DENIED.


     ORDER
     C19-1398-JCC
     PAGE - 6
              Case 2:19-cv-01398-JCC Document 8 Filed 05/05/20 Page 7 of 7




 1          DATED this 5th day of May 2020.




                                              A
 2

 3

 4
                                              John C. Coughenour
 5                                            UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1398-JCC
     PAGE - 7
